
	

115 S1502 IS: Cruise Passenger Protection Act of 2017
U.S. Senate
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1502
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2017
			Mr. Blumenthal (for himself and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To improve passenger vessel security and safety, and for other purposes.
	
	
		1.Short title;
			 references
			(a)Short
 titleThis Act may be cited as the Cruise Passenger Protection Act of 2017.
			(b)References to
 title 46, United States CodeExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 46, United States Code.
			2.Cruise vessel
 subchapterChapter 35 is amended—
 (1)by inserting before section 3501 the following:
				
					IGeneral
				provisions;
 (2)by inserting before section 3507 the following:
				
					IICruise
				vessels;
				
 and(3)by redesignating sections 3507 and 3508 as sections 3523 and 3524, respectively.
 3.ApplicationChapter 35, as amended by section 2 of this Act, is further amended by inserting before section 3523 the following:
			
				3521.Application
					(a)In
 generalThis subchapter applies to a passenger vessel that—
 (1)is authorized to carry at least 250 passengers;
 (2)has on board sleeping facilities for each passenger;
 (3)is on a voyage that embarks or disembarks passengers in the United States; and
 (4)is not engaged on a coastwise voyage.
						(b)Federal and
 State vesselsThis subchapter does not apply to— (1)a vessel of the United States operated by the Federal Government; or
 (2)a vessel owned and operated by a State..
 4.DefinitionsChapter 35, as amended by sections 2 and 3 of this Act, is further amended by inserting after section 3521, as added by section 3, the following:
			
 3522.DefinitionsIn this subchapter: (1)CommandantThe term Commandant means the Commandant of the Coast Guard.
 (2)Exterior deckThe term exterior deck means any exterior weather deck on which a passenger may be present, including passenger stateroom balconies, exterior promenades on passenger decks, muster stations, and similar exterior weather deck areas.
					(3)Key
 termsThe term key terms includes terms related to undisclosed costs and fees, indemnification, waivers, limitations on liability, notice of claim and actions, time limitations, arbitration, forum, and jurisdiction.
 (4)OwnerThe term owner means the owner, charterer, managing operator, master, or other individual in charge of a vessel.
					(5)Passage
 contractThe term passage contract means a binding agreement for passage on a passenger vessel.
 (6)PassengerThe term passenger means a citizen of the United States carried on a passenger vessel.
					(7)Passenger
 vesselThe term passenger vessel means a passenger vessel to which this subchapter applies.
					.
		5.Passenger vessel
			 consumer service improvements
			(a)In
 generalChapter 35, as amended by this Act, is further amended by adding at the end the following:
				
					3525.Passenger
				vessel consumer service improvements
						(a)Passage
				contracts
							(1)In
 generalNot later than 1 year after the date of enactment of the Cruise Passenger Protection Act of 2017, the Secretary of Transportation shall develop standards for use by an owner of a passenger vessel to provide a prospective passenger with a summary that highlights key terms in the passage contract and before such terms are binding. In developing the standards, the Secretary of Transportation may consult with other Federal agencies, persons with expertise on admiralty and maritime law, consumer advocates, industry representatives, and such other persons as the Secretary of Transportation considers necessary.
 (2)Statute of limitationsThe statute of limitations for filing a lawsuit against the owner of a passenger vessel, which shall not be shorter than 3 years, shall be clearly identified in the passage contract described in paragraph (1).
 (3)RecommendationsThe standards developed under paragraph (1) shall include recommendations regarding—
 (A)style, formatting, and placement that ensures that the summary is conspicuous; and
 (B)terminology that ensures that the summary is—
 (i)clear, unambiguous, and unmistakable; and
 (ii)to the greatest extent possible, uniform, concise, and not complex.
									(4)Periodic
 reviewThe Secretary of Transportation shall periodically review and update, as appropriate, the standards developed under paragraph (1).
 (5)RequirementsBeginning on the date that is 180 days after the date on which the standards are developed under paragraph (1), an owner of a passenger vessel shall—
 (A)provide each prospective passenger with a summary in accordance with those standards;
 (B)include a prominently accessible link to the summary on each Internet website that the owner maintains for prospective passengers to purchase or book passage on the passenger vessel; and
 (C)include the summary in any promotional literature or advertising, through any medium of communication in the United States offering passage or soliciting passengers for ocean voyages anywhere in the world, that the Secretary of Transportation considers necessary to adequately notify a prospective passenger of the key terms in the passage contract before such terms are binding.
 (6)PreemptionThe standards developed under paragraph (1) shall preempt any related State standards that require a summary that provides less information to a prospective passenger than the information required to be provided under this subsection, as determined by the Secretary of Transportation.
							(b)Consumer
				complaints
							(1)Toll-free
 hotline; Internet website linkThe Secretary of Transportation shall—
 (A)establish a consumer complaints toll-free hotline telephone number for passenger use;
 (B)establish a consumer complaints link for passenger use on the Internet website maintained under section 3526(i); and
 (C)notify the public of—
 (i)the telephone number established under subparagraph (A); and
 (ii)the Internet website maintained under section 3526(i).
 (2)WebsiteThe Secretary of Transportation shall—
 (A)maintain a statistical compilation of all consumer complaints on the Internet website under section 3526(i) that provides a numerical accounting of each category of consumer complaint;
 (B)update the data referred to in subparagraph (A) not less frequently than quarterly;
 (C)aggregate such data by passenger vessel; and
 (D)identify each passenger vessel by name. (3)Investigations of consumer complaintsThe Secretary of Transportation, in coordination with other relevant Federal agencies, may investigate consumer complaints from passengers, including—
 (A)cancellations, delays, and port skipping;
 (B)lost, damaged, and delayed baggage;
 (C)conditions on board the passenger vessel;
 (D)problems in obtaining refunds for unused or lost tickets or fare adjustments;
 (E)incorrect or incomplete information about fares, discount fare conditions and availability, overcharges, and fare increases;
 (F)deceptive or misleading advertising; and
 (G)compliance with Federal regulations.
								(4)Referral to
 federal agencyThe Secretary of Transportation may refer any complaint received under this subsection to the Attorney General or relevant Federal agency for action, as appropriate.
							(5)Notice to
				passengers
								(A)Internet
 websitesEach owner of a passenger vessel shall include in a conspicuous location on each Internet website that the owner of a passenger vessel maintains for passengers to purchase or book passage on a passenger vessel—
 (i)the telephone number established under paragraph (1); and
 (ii)any other information necessary for a passenger to submit a consumer complaint for resolution.
									(B)Boarding
 documentationThe owner of a passenger vessel shall include the telephone number and Internet address for consumer complaints established under paragraph (1) on—
 (i)any promotional literature or advertising, through any medium of communication in the United States offering passage or soliciting passengers for ocean voyages on passenger vessels, that the Secretary of Transportation considers necessary to adequately notify a prospective passenger of the telephone number and Internet address; and
 (ii)any electronic confirmation of the purchase of passage on a passenger vessel.
									(c)Penalties
							(1)Civil
 penaltyThe Secretary of Transportation may impose on any person that violates this section or a regulation under this section a civil penalty of not more than $25,000 for each day during which the violation continues, except that the maximum penalty for a continuing violation shall be $50,000.
							(2)Criminal
 penaltyAny person that willfully violates this section or a regulation under this section shall be fined not more than $250,000 or imprisoned not more than 1 year, or both.
 (d)RulemakingThe Secretary of Transportation shall issue such regulations as are necessary to implement this section.
						.
			(b)Bill of
			 rights
 (1)EnforceabilityNot later than 180 days after the date of the enactment of this Act, the Secretary of Transportation shall determine whether any of the enumerated rights in the international cruise line passenger bill of rights, which was adopted in 2013 by the members of the Cruise Lines International Association, are enforceable under Federal law.
 (2)Required statementThe Secretary of Transportation shall include in the standards developed under section 3525(a) of title 46, United States Code, a statement informing a prospective passenger—
 (A)which of rights referred to in paragraph (1) is legally enforceable;
 (B)that the passenger has a private right of action to enforce such rights; and
 (C)of any legal action that a prospective passenger may take to enforce such rights.
					(c)Advisory
			 Committee for Passenger Vessel Consumer Protection
				(1)In
 generalThe Secretary of Transportation shall establish an advisory committee for passenger vessel consumer protection (referred to in this subsection as the advisory committee) to advise the Secretary in carrying out activities relating to passenger vessel customer service improvements.
 (2)MembershipThe Secretary of Transportation shall appoint the members of the advisory committee, which shall be comprised of 1 representative each of—
 (A)owners of passenger vessels;
 (B)international industry-related associations;
 (C)State or local governments with expertise in consumer protection matters;
 (D)nonprofit public interest groups with expertise in consumer protection matters;
 (E)nonprofit public interest groups with expertise in victim assistance; and
 (F)relevant Federal agencies, as determined by the Secretary of Transportation.
 (3)VacanciesA vacancy in the advisory committee shall be filled in the manner in which the original appointment was made.
				(4)Travel
 expensesMembers of the advisory committee shall serve without pay, but shall receive travel expenses, including per diem in lieu of subsistence, in accordance with subchapter I of chapter 57 of title 5, United States Code.
 (5)ChairThe Secretary of Transportation shall designate, from among the individuals appointed under paragraph (2), an individual to serve as chair of the advisory committee.
 (6)DutiesThe advisory committee shall—
 (A)evaluate existing passenger vessel consumer protection programs or services;
 (B)recommend improvements to the programs or services under subparagraph (A), as necessary;
 (C)recommend additional passenger vessel consumer protection programs or services, as necessary; and
 (D)recommend to the Secretary of Transportation which key terms in a passage contract that should be highlighted before such terms are binding, such as—
 (i)products and services available on board the passenger vessel for an undisclosed cost or fee or otherwise are not included in the price of passage;
 (ii)the country under which the passenger vessel is registered or flagged;
 (iii)if the passenger vessel leaves the admiralty and maritime jurisdiction of the United States, a passenger may be subject to the law of a foreign country;
 (iv)the passenger vessel may not accept responsibility for any health care services provided to a passenger by medical staff on board the passenger vessel;
 (v)the maximum amount an owner of a passenger vessel will reimburse a passenger for lost or stolen property while on board the passenger vessel; and
 (vi)where to file a notice of claim or initiate any legal action against the owner of the passenger vessel.
						(7)Report to
 CongressNot later than February 1 of each of the first 2 calendar years beginning after the date of the enactment of this Act, the Secretary of Transportation shall submit to Congress a report that contains—
 (A)the recommendations made by the advisory committee during the preceding calendar year;
 (B)an explanation of whether and how the industry has implemented each recommendation; and
 (C)for each recommendation not implemented, the industry’s reason for not implementing the recommendation.
					(8)Definition of
 passenger vesselIn this subsection, the term passenger vessel has the meaning given the term in section 3522 of title 46, United States Code.
				6.Crime reporting
			 and public notice
			(a)Availability of
 log book and entries to FBI and other investigatorsSection 3523(g)(1), as redesignated under section 2, is amended—
 (1)in subparagraph (A), by striking in a centralized location readily accessible to law enforcement personnel,; and
 (2)in subparagraph (B), by striking make such log book available and inserting make the log book and all entries in such log book available, whether the log book and entries are maintained on board the vessel or at a centralized location off the vessel,.
				(b)Deadline To
			 notify Federal Bureau of Investigation regarding certain
 incidentsSection 3523(g)(3)(A)(i), as redesignated under section 2, is amended—
 (1)by striking shall contact and inserting subject to subparagraph (C), shall contact; and
 (2)by striking after the occurrence on board the vessel of an incident involving and inserting , but not later than 4 hours, after an employee of the vessel is notified of an incident on board the vessel allegedly involving.
 (c)Crime reporting guidelinesSection 3523(g)(1)(A), as redesignated under section 2 and amended by subsection (a), is further amended—
 (1)in clause (i), by striking the comma at the end and inserting a semicolon; (2)in clause (ii), by striking , and and inserting a semicolon;
 (3)in clause (iii), by striking the comma at the end and inserting ; and; and (4)by inserting after clause (iii) the following:
					
 (iv)any other criminal offenses reported to the Federal Bureau of Investigation through the Uniform Crime Reporting Program,.
				(d)Reports before
 departureSection 3523(g)(3), as redesignated under section 2, is amended by adding at the end the following:  (C)Reports before departureIf an employee of a vessel to which this subchapter applies is notified of an incident under subparagraph (A)(i) while the vessel is within the admiralty and maritime jurisdiction of the United States and en route to a United States port or at a United States port, the owner of the vessel (or the owner's designee) shall contact the nearest Federal Bureau of Investigation Field Office or Legal Attaché not later than the time specified under subparagraph (A)(i) or before the vessel departs port, whichever is earlier..
			(e)Reports to
 United States consulatesSection 3523(g)(3), as amended by subsection (d), is further amended by adding at the end the following:
				
					(D)Reports to
 United States consulatesIf an incident described in subparagraph (A)(i) allegedly involves an offense by or against a United States national, in addition to contacting the nearest Federal Bureau of Investigation Field Office or Legal Attaché under that subparagraph, the owner of a vessel to which this subchapter applies (or the owner's designee) shall contact the United States consulate at the next port of call not later than the time specified under subparagraph (A)(i)..
			(f)Reports to
 Secretary of Transportation; incidents and detailsSection 3523(g)(3)(A), as amended by subsection (b), is further amended—
 (1)in clause (ii), by striking to the Internet website maintained by the Secretary of Transportation under paragraph (4)(A) and inserting , including the details under paragraph (2), to the Internet website maintained by the Secretary of Transportation under section 3526(i); and
 (2)in clause (iii), by striking under paragraph (4)(A) and inserting under section 3526(i).
				(g)Availability of
 security guide via InternetSection 3523(c)(1), as redesignated under section 2 of this Act, is amended—
 (1)in subparagraph (A)—
 (A)by striking a guide (referred to in this subsection as the security guide) and inserting a security guide; and
 (B)by striking English, which and inserting English, that; and
 (2)in subparagraph (C), by striking on the website of the vessel owner and inserting through a prominently accessible link on each Internet website that the cruise line maintains for passengers to purchase or book cruises on any vessel that the cruise line owns or operates, and to which this subchapter applies.
				7.Crime
			 prevention, documentation, and response requirements
			(a)Maintenance and
 placement of video surveillance equipmentSection 3523(b)(1), as redesignated under section 2 of this Act, is amended—
 (1)by striking The owner and inserting the following:  (A)In generalThe owner;
 (2)by striking , as determined by the Secretary; and
 (3)by adding at the end the following:
					
						(B)Placement of
 video surveillance equipmentWith regard to the placement of video surveillance equipment on a vessel under subparagraph (A), the owner shall—
 (i)place video surveillance equipment in each passenger common area where a person has no reasonable expectation of privacy;
 (ii)place video surveillance equipment in other areas where a person has no reasonable expectation of privacy; and
 (iii)place video surveillance equipment in each area identified under clauses (i) and (ii) in a manner that provides optimum surveillance of that area..
				(b)Access to video
 recordsSection 3523(b), as redesignated under section 2 of this Act and amended under subsection (a), is further amended—
 (1)by redesignating paragraph (2) as paragraph (3); and
 (2)in paragraph (3), as redesignated—
 (A)by striking The owner and inserting the following:  (A)Law enforcementThe owner; and
 (B)by adding at the end, the following:
						
							(B)Civil
 actionsThe owner of a vessel to which this subchapter applies shall provide to any individual or the individual's legal representative, upon written request, a copy of all records of video surveillance—
 (i)in which the individual is a subject of the video surveillance; and
 (ii)that may provide evidence in a civil action.
								(C)Limited
 accessExcept as provided under subparagraphs (A) and (B), the owner of a vessel to which this subchapter applies shall ensure that access to records of video surveillance is limited to the purposes under this section..
					(c)Notice of video
 surveillanceSection 3523(b), as redesignated under section 2 of this Act and amended by this section, is further amended by inserting after paragraph (1) the following:
				
					(2)Notice of video
 surveillanceThe owner of a vessel to which this subchapter applies shall provide clear and conspicuous signs on board the vessel notifying the public of the presence of video surveillance equipment..
			(d)Retention
 requirementsSection 3523(b), as redesignated under section 2 of this Act and amended by this section, is further amended by adding at the end the following:
				
					(4)Retention
				requirements
						(A)In
 generalThe owner of a vessel to which this subchapter applies shall retain all records of video surveillance for a voyage for not less than 30 days after the completion of the voyage. If an incident described in subsection (g)(3)(A)(i) is alleged and reported to law enforcement, all records of video surveillance from the voyage that the Federal Bureau of Investigation determines are relevant shall—
 (i)be provided to the Federal Bureau of Investigation; and
 (ii)be preserved by the vessel owner for not less than 5 years from the date of the alleged incident.
							(B)Interim
 standardsNot later than 180 days after the date of the enactment of the Cruise Passenger Protection Act of 2017, the Commandant, in consultation with the Federal Bureau of Investigation, shall promulgate interim standards for the retention of records of video surveillance.
						(C)Final
 standardsNot later than 1 year after the date of the enactment of the Cruise Passenger Protection Act of 2017, the Commandant, in consultation with the Federal Bureau of Investigation, shall promulgate final standards for the retention of records of video surveillance.
 (D)ConsiderationsIn promulgating standards under subparagraphs (B) and (C), the Commandant shall—
 (i)consider factors that would aid in the investigation of serious crimes, including crimes that go unreported until after the completion of a voyage;
 (ii)consider the different types of video surveillance systems and storage requirements in creating standards both for vessels currently in operation and for vessels newly built;
 (iii)consider privacy, including standards for permissible access to and monitoring and use of the records of video surveillance; and
 (iv)consider technological advancements, including requirements to update technology..
 (e)Technology detecting passengers who have fallen overboard requirementSection 3523(a)(1)(D), as redesignated under section 2 of this Act, is amended by striking or and inserting and. (f)Sea Marshals requirementSection 3523(f), as redesignated under section 2 of this Act, is amended—
 (1)by striking (f) and all that follows through The owner and inserting the following:  (g)Crew requirements (1)Sea marshalsThe owner of a vessel to which this section applies shall ensure that the vessel is staffed at all times with an appropriate number, based on the vessel size and the number of passengers, of sea marshals who have been certified by, and are operating under the jurisdiction of, the United States Coast Guard.
 (2)Crew access to passenger stateroomsThe owner. (g)Authority To provide assistance to victims of crimes on board passenger vesselsChapter 35, as amended by this Act, is further amended by adding at the end the following:
				
					3526.Assistance to
				victims of crimes on board certain passenger vessels
 (a)PurposeThe purpose of this section is to provide to a passenger who is an alleged victim of an incident described under section 3523(g)(3)(A)(i)—
 (1)a written summary of rights;
 (2)a primary point of contact within the Federal Government; and
 (3)a means of obtaining immediate, free, and confidential support services.
							(b)Director of
				victim support services
							(1)Interim
 designationThe Secretary of Transportation shall designate an interim director of victim support services. The interim director shall be an employee of the Department of Transportation and shall serve in the position until a final designation is made under paragraph (2).
							(2)Final
 designationNot later than 180 days after the date of the enactment of the Cruise Passenger Protection Act of 2017, the Secretary of Transportation, in consultation with the Department of Justice and other relevant Federal agencies, shall—
 (A)designate an employee of the Federal Government to serve as the director of victim support services under this section; and
 (B)determine an effective way to publicize the toll-free telephone number under subsection (c) and the availability of support services.
 (3)ResponsibilitiesThe director of victim support services shall—
 (A)be responsible for acting as a primary point of contact within the Federal Government for the passenger described in subsection (a);
 (B)coordinate with one or more non-profit organizations or other entities that can provide the types of support services described under subsection (d);
 (C)establish a process for the passenger described in subsection (a) to obtain the appropriate types of support services described under subsection (d);
 (D)recommend a process for the passenger described in subsection (a) to obtain an appropriate continuum of care;
 (E)recommend a process for the passenger described in subsection (a) to obtain information on the status of any related criminal investigation;
 (F)develop guidance, consistent with the purpose of this section, for the security guide under section 3523(c)(1), including a process to ensure that an owner of a passenger vessel provides a copy of the security guide to a passenger immediately after the vessel is notified that the passenger is an alleged victim of an incident described under subsection (g)(3)(A)(i);
 (G)periodically update that guidance, as necessary; and
 (H)be the primary liaison between the passenger described in subsection (a) and—
 (i)the owner of the passenger vessel;
 (ii)any relevant Federal agency;
 (iii)any relevant United States embassy or United States consulate; and
 (iv)any other person that the director of victim support services considers necessary to carry out the purpose of this section.
									(c)Toll-Free
 telephone numberThe Secretary of Transportation shall establish a toll-free telephone number, available 24 hours each day, that a passenger described in subsection (a) can call to initiate the process under subsection (b)(3)(C).
						(d)Support
 servicesThe director of victim support services shall determine the types of support services that a passenger described in subsection (a) can obtain, such as—
 (1)directions on how to report an incident described under section 3523(g)(3)(A)(i) to appropriate authorities;
 (2)an explanation of or assistance completing necessary forms to report an incident described under section 3523(g)(3)(A)(i);
 (3)an explanation of how or assistance to obtain support services under this section;
 (4)arranging, if appropriate, for mental health and counseling services;
 (5)arranging, if possible, for education regarding and advocacy during applicable criminal justice proceedings; and
 (6)communicating with that passenger as to the roles of the organization, government agencies, and the owner of the passenger vessel involved with respect to the incident and the post-incident activities.
							(e)Summary of
 rightsNot later than 180 days after the date of the enactment of the Cruise Passenger Protection Act of 2017, the Secretary of Transportation, in consultation with the Department of Justice, other relevant Federal agencies, non-profit public interest groups with expertise in victim assistance, and such other persons that the Secretary of Transportation considers necessary, shall—
 (1)determine what rights a passenger described in subsection (a) may have under law, such as the right to contact the Federal Bureau of Investigation to report the crime, the right to contact the director of victim support services, and the right to speak confidentially to Federal law enforcement, the director of victim support services, and any other third-party victim advocate without any representative or employee of the passenger vessel present;
 (2)develop a written summary of those rights; and
 (3)establish a process for a passenger described in subsection (a) to receive the written summary of rights as soon as practicable after an alleged incident described under section 3523(g)(3)(A)(i).
							(f)Guardians and
 relativesIf a passenger described in subsection (a) is deceased or is a minor, or under such other circumstances that the director of victim support services considers necessary, the director may provide support services under this section to a guardian or relative of that passenger.
						(g)Use of
 passenger vessel resourcesAs appropriate, the resources of the passenger vessel should be used to the greatest extent possible to carry out the purpose under this section.
						(h)Statutory
 constructionNothing in this section may be construed as limiting the obligations that an owner of a passenger vessel may have in providing assistance to a passenger who is an alleged victim of an incident described under section 3523(g)(3)(A)(i).
						(i)Availability of
				incident data via Internet
							(1)In
 generalThe Secretary of Transportation shall maintain a statistical compilation of all incidents described in section 3523(g)(3)(A) on an Internet website that provides a numerical accounting of the missing persons and alleged crimes duly recorded in each report filed under paragraph (3) of that section. Each incident described in section 3523(g)(3)(A) shall be included in the statistical compilation irrespective of its investigative status.
 (2)UpdatesThe Secretary of Transportation shall ensure that the data described in paragraph (1)—
 (A)is updated not less frequently than quarterly;
 (B)is aggregated by cruise line; (C)identifies each cruise line by name;
 (D)identifies each crime and alleged crime as to whether it was committed or allegedly committed by a passenger or a crew member;
 (E)identifies each crime and alleged crime as to whether it was committed or allegedly committed against a minor;
 (F)identifies the number of alleged individuals overboard; and
 (G)is compiled on the Internet website is in a user-friendly format.
								(3)Access to
 websiteEach owner of a passenger vessel shall include a prominently accessible link to the Internet website maintained by the Secretary of Transportation under paragraph (1) on each Internet website that the owner maintains for prospective passengers to purchase or book passage on the passenger vessel.
 (j)RegulationsThe Secretary of Transportation shall issue such regulations as are necessary to implement this section.
						.
 (h)StudyNot later than 1 year after the date of the enactment of this Act, the Secretary of Transportation, in coordination with the Secretary of the department in which the Coast Guard is operating, Attorney General, and heads of other relevant Federal agencies, shall—
 (1)conduct a study to determine the feasibility of having an individual on board each passenger vessel (as defined in section 3526 of title 46, United States Code) to provide victim support services, including the support services under section 3526(d) of title 46, United States Code, and related safety and security services, which includes consideration of the cost, the benefit to passengers, jurisdiction, and logistics; and
 (2)report the findings of the study conducted under paragraph (1) to Congress.
				(i)Criminal
 activity prevention and response guideSection 3523(c)(1), as amended by section 6(g) of this Act, is further amended—
 (1)in subparagraph (A)—
 (A)by redesignating clause (ii) as clause (vi);
 (B)by inserting after clause (i), the following:
						
 (ii)describes the availability of support services under section 3526, including any contact information provided by the Secretary of Transportation or director of victim support services under that section;
 (iii)includes the summary of rights under section 3526;
 (iv)includes the summary under section 3525(a);
 (v)includes the toll-free hotline telephone number and consumer complaints Internet website link under section 3525(b);;
 (C)in clause (vi), as redesignated, by inserting and at the end; and
 (D)by adding at the end the following:
						
 (vii)includes such other information as the Secretary of Transportation recommends under section 3526(b)(3)(F);;
				and
 (2)by amending subparagraph (B) to read as follows:
					
 (B)provide a copy of the security guide to—
 (i)the Secretary of Transportation for review;
 (ii)the Federal Bureau of Investigation for comment; and
 (iii)a passenger immediately after the vessel is notified that the passenger is an alleged victim of an incident described under subsection (g)(3)(A)(i); and.
				(j)Maintenance of
 supplies To prevent sexually transmitted diseasesSection 3523(d)(1), as redesignated by section 2 of this Act, is amended by inserting (taking into consideration the length of the voyage and the number of passengers and crewmembers that the vessel can accommodate) after a sexual assault.
			(k)Sexual assault;
 contact informationSection 3523(d)(5)(A), as redesignated by section 2 of this Act, is amended by striking the United States Coast Guard,.
			(l)Sexual assault;
 private telephone lineSection 3523(d)(5)(B), as redesignated by section 2 of this Act, is amended by inserting under section 3526 or after the information and support services available.
			(m)Crime scene
			 preservation training; certification of organizations by
 MARADSection 3524(a), as redesignated by section 2 of this Act, is amended by striking may certify and inserting shall certify.
			(n)Crew access to
 passenger staterooms; procedures and restrictionsSection 3523(f), as redesignated by section 2 of this Act, is amended—
 (1)in paragraph (1)—
 (A)in subparagraph (A), by striking and at the end; and
 (B)by adding at the end the following:
						
 (C)a system that electronically records the date, time, and identity of each crew member accessing each passenger stateroom; and;
				and
 (2)by amending paragraph (2) to read as follows:  (2)ensure that the procedures and restrictions are—
 (A)fully and properly implemented; (B)reviewed annually; and
 (C)updated as necessary.. 8.Passenger vessel security and safety requirements (a)Vessel design, equipment, construction, and retrofitting requirementsSection 3523(a), as redesignated by section 2 of this Act, is amended—
 (1)in paragraph (1)—
 (A)in the matter preceding subparagraph (A), by striking to which this subsection applies and inserting to which this subchapter applies;
 (B)in subparagraph (A)—
 (i)by striking The vessel  and inserting Each exterior deck of a vessel; and
 (ii)by inserting unless the height requirement would interfere with the deployment of a lifesaving device or other emergency equipment as identified by the Commandant before the period at the end;
 (C)in subparagraph (B), by striking entry doors that include peep holes or other means of visual identification. and inserting an entry door that includes a peep hole or other means of visual identification that provides an unobstructed view of the area outside the stateroom or crew cabin. For purposes of this subparagraph, the addition of an optional privacy cover on the interior side of the entry shall not in and of itself constitute an obstruction.; and
 (D)in subparagraph (E), by striking when operating in high risk areas (as defined by the United States Coast Guard); and (2)by adding at the end the following:
					
						(4)Waivers; record
 of waiversThe Secretary— (A)may waive a requirement under paragraph (1) as the Secretary determines necessary; and
 (B)shall maintain a record of each waiver under subparagraph (A)..
				(b)Medical standards
 (1)In generalSection 3523, as redesignated by section 2 of this Act, is amended— (A)in subsection (d)—
 (i)in paragraph (3)— (I)in subparagraph (A), by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively; and
 (II)by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively; (ii)in paragraph (5), by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively;
 (iii)by redesignating paragraphs (1) through (5) as subparagraphs (A) through (E), respectively; and (iv)by striking The owner and inserting the following:
							
 (1)In generalThe owner; (B)in subsection (e)—
 (i)in paragraph (1)— (I)in the matter preceding subparagraph (A), by striking under subsection (d) and inserting under paragraph (1); and
 (II)by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively; (ii)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively; and
 (iii)by striking (e) and all that follows through The master and inserting the following:  (2)Confidentiality of sexual assault examination and support informationThe master; and
 (C)by inserting after subsection (d), as redesignated by paragraph (2)(C), the following:  (e)Medical standardsThe owner of a vessel to which this section applies shall ensure that—
 (1)a physician is always present and available to treat any passengers who may be on board the vessel in the event of an emergency situation;
 (2)there are a sufficient number of qualified medical staff on the vessel to treat the number of passengers who may be on board the vessel, as determined by the Secretary, by regulation;
 (3)the vessel is in compliance with the Health Care Guidelines for Cruise Ship Medical Facilities established by the American College of Emergency Physicians, or any successor standard;
 (4)if a United States citizen dies onboard the vessel and the citizen’s next of kin requests that the citizen’s body return to the United States on the vessel, such request is granted;
 (5)every crew member on the vessel has received basic life support training and is certified in cardiopulmonary resuscitation;
 (6)every crew member on a vessel leaving from or en route to a United States port of call has a basic understanding of the English language;
 (7)automated external defibrillators are— (A)placed throughout the vessel in clearly designated locations; and
 (B)available for passenger access in the event of an emergency; and (8)the initial safety briefing given to the passengers on the vessel includes—
 (A)the location of the vessel’s medical facilities; (B)the appropriate steps passengers should follow during a medical emergency;
 (C)the location and proper use of automated external defibrillators; and (D)the proper way to report an incident or to seek security assistance in the event of a medical emergency.
									.
 (2)Effective dateThe amendments made by paragraph (1) shall take effect on the date that is 180 days after the date of the enactment of this Act.
				9.Enforcement
			(a)Information
			 sharing
				(1)In
 generalTo the extent not prohibited by other law, the head of a designated agency shall make available to another head of a designated agency any information necessary to carry out the provisions of subchapter II of chapter 35 of title 46, United States Code. The provision by the head of a designated agency of any information under this subsection to another head of a designated agency shall not constitute a waiver, or otherwise effect, any privilege any agency or person may claim with respect to that information under Federal or State law.
				(2)Definition of
 head of a designated agencyIn this subsection, the term head of a designated agency means the Secretary of Transportation, Secretary of Homeland Security, or Attorney General.
				(b)Passenger
 vessel security and safety requirements; denial of entrySection 3523(h), as redesignated by section 2 of this Act, is amended to read as follows:
				
					(h)Penalties
 (1)Civil penaltyAny person that violates this section or a regulation under this section shall be liable for a civil penalty of not more than $25,000 for each day during which the violation continues, except that the maximum penalty for a continuing violation is $50,000.
 (2)Criminal penaltyAny person that willfully violates this section or a regulation under this section shall be fined not more than $250,000, imprisoned for not more than 1 year, or both..
			(c)Crime scene
 preservation training; denial of entrySection 3523(f), as redesignated by section 2 of this Act, is repealed.
 (d)EnforcementChapter 35, as amended by this Act, is further amended by adding at the end the following:
				
					3527.Refusal of
				clearance; denial of entry
 (a)ClearanceThe Secretary of Homeland Security may withhold or revoke the clearance required under section 60105 of any vessel of the owner of a vessel to which this subchapter applies, wherever the vessel is found, if the owner of the vessel—
 (1)commits an act or omission for which a penalty may be imposed under this subchapter; or
 (2)fails to pay a penalty imposed on the owner under this subchapter.
							(b)Denial of
 entryThe Secretary of the department in which the Coast Guard is operating may deny entry into the United States to a vessel to which this subchapter applies if the owner of the vessel—
 (1)commits an act or omission for which a penalty may be imposed under this subchapter; or
 (2)fails to pay a penalty imposed on the owner under this subchapter..
			10.Technical and
			 conforming amendments
 (a)ApplicationChapter 35, as amended by this Act, is further amended— (1)in section 3523—
 (A)by striking subsection (k);
 (B)by redesignating subsection (l) as subsection (k); and
 (C)by striking to which this section applies each place such phrase appears and inserting to which this subchapter applies; and
 (2)in section 3524, by striking to which this section applies each place such phrase appears and inserting to which this subchapter applies.
				(b)Availability of
 incident data via InternetSection 3523(g), as redesignated under section 2 of this Act, is amended by striking paragraph (4).
			(c)Elapsed
 effective datesSection 3523(a), as redesignated by section 2 and amended by section 8(a) of this Act, is further amended—
 (1)by striking paragraph (3); and
 (2)by redesignating paragraph (4) as paragraph (3).
 (d)ProceduresSection 3523(i), as redesignated by section 2 of this Act, is amended by striking Within 6 months after the date of enactment of the Cruise Vessel Security and Safety Act of 2010, the and inserting The.
 (e)DefinitionsSection 3523, as redesignated by section 2 of this Act, is amended by striking subsection (l). (f)Table of contentsThe table of contents for chapter 35 is amended—
 (1)by inserting before the item relating to section 3501 the following:
					Subchapter I. General
				provisions;
 (2)by striking the item relating to section 3507 and inserting the following:
					3523. Passenger vessel security
				and safety
				requirements.;
 (3)by striking the item relating to section 3508 and inserting the following:
					3524. Crime scene preservation
				training for passenger vessel
				crewmembers.;
 (4)by inserting after the item relating to section 3506 the following:
					Subchapter II. Cruise
				vessels;
 (5)by inserting before the item relating to section 3523, the following:
					3521. Application.3522.
				Definitions.;
				  
 and(6)by adding at the end the following:
					3525. Passenger vessel consumer
				service improvements.3526. Assistance to victims of
				crimes on board certain passenger vessels.3527. Refusal of clearance;
				denial of
				entry..
				11.Limitations in certain cases
 (a)In generalSection 30307 is amended— (1)in the section heading, by striking Commercial aviation accidents and inserting Limitations in certain cases;
 (2)by striking subsection (a) and inserting the following:  (a)DefinitionsIn this section, the following definitions apply:
 (1)Cruise shipThe term cruise ship means a passenger vessel, other than a vessel of the United States operated by the Federal Government or a vessel owned and operated by a State, that—
 (A)is authorized to carry at least 250 passengers; (B)has onboard sleeping facilities for each passenger;
 (C)is on a voyage that embarks or disembarks passengers in the United States; and (D)is not engaged on a coastwise voyage.
 (2)Nonpecuniary damagesThe term nonpecuniary damages means damages for loss of care, comfort, and companionship.; (3)in subsection (b), by inserting or cruise ship after commercial aviation; and
 (4)in subsection (c), by inserting or cruise ship after commercial aviation. (b)Clerical amendmentThe table of sections for chapter 303 is amended by striking the item relating to section 30307 and inserting the following:
				30307. Limitations in certain cases..
			
